Certiorari, 346 U. S. 884, to the United States Court of Appeals for the Second Circuit. The application for bail is granted and it is ordered that petitioner, Joseph Accardi, be admitted to bail upon the posting of a good and sufficient surety bond in the amount of twenty-five hundred ($2,500) dollars. The bond is to be approved by the United States District Court for the Southern District of New York or a judge thereof and when approved to be filed with the clerk of that court.
Mr. Justice Reed, Mr. Justice Jackson, and Mr. Justice Clark would deny the application without prejudice to an application to proper authority.